 


 HR 5185 ENR: EARLY Act Reauthorization of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5185 
 
AN ACT 
To reauthorize the Young Women’s Breast Health Education and Awareness Requires Learning Young Act of 2009. 
 
 
1.Short titleThis Act may be cited as the EARLY Act Reauthorization of 2014.  
2.Reauthorization of the Young Women’s Breast Health Education and Awareness Requires Learning Young Act of 2009Section 399NN(h) of the Public Health Service Act (42 U.S.C. 280m(h)) is amended by striking $9,000,000 for each of the fiscal years 2010 through 2014 and inserting $4,900,000 for each of fiscal years 2015 through 2019. 
3.GAO report on HHS activities To provide breast cancer educationNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of the Congress a report— 
(1)listing and detailing the activities of the Department of Health and Human Services that provide or support breast cancer education described in subsection (a), (b), (c), or (d) of section 399NN of the Public Health Service Act (42 U.S.C. 280m); and 
(2)identifying any such activities that are duplicative with each other or with other Federal breast cancer education efforts.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
